UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto. Commission File Number: 0-19620 AMERICA WEST RESOURCES, INC. (Exact name ofregistrant as specified in its charter) Nevada 84-1152135 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 57 West 200 South, Suite400 Salt Lake City, Utah 84101 (Address of principal executive offices) (801)521-3292 (Registrant's telephone number) Check whether theregistrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.YesþNoo APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the registrant's classes of common equity, as of the last practicable date. Class Outstanding as ofAugust 14, 2008 Common Stock, $0.0001 109,103,262 Preferred Stock, $0.0001 None America West Resources, Inc. Table of Contents Page No. Part I Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Changes in Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 1 America West Resources, Inc. and Subsidiary (Formerly Reddi Brake Supply Corporation) INDEX TO FINANCIAL STATEMENTS Page America West Resources, Inc.: Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Hidden Splendor Resources, Inc.: Balance Sheets (Unaudited) 9 Statement of Operations (Unaudited) 10 Statement of Cash Flows (Unaudited) 11 Notes to Financial Statements (Unaudited) 12 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS America West Resources, Inc. and Subsidiary (Formerly Reddi Brake Supply Corp) BALANCE SHEETS (Unaudited) June 30, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 113,740 $ 500,000 Total current assets 113,740 500,000 Prepaid royalties 190,000 ─ Total assets $ 303,740 $ 500,000 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 110,636 $ 71,378 Accrued expenses 154,931 13,232 Short-term debt - related party, net of unamortized discount of $105,783 144,217 ─ Total current liabilities 409,784 84,610 Long-term liabilities: Long-term debt ─ ─ Deficit in equity investee 1,067,837 2,432,521 Total liabilities 1,477,621 2,517,131 Stockholders’ deficit: Preferred stock, $0.0001 par value; 2,500,000 shares authorized; none issued and outstanding ─ ─ Common stock, $0.0001 par value; 200,000,000 shares authorized; and 92,864,927 shares issued and outstanding, respectively 10,644 9,287 Additional paid-in capital 7,533,398 5,649,658 Accumulated deficit (8,717,923 ) (7,676,076 ) Total stockholders’ deficit (1,173,881 ) (2,017,131 ) Total liabilities andstockholders' deficit $ 303,740 $ 500,000 The accompanying notes are an integral part of these financial statements. 3 Table of Contents America West Resources, Inc. and Subsidiary (Formerly Reddi Brake Supply Corp) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Coal sales $ - $ 1,086,389 $ - $ 2,232,704 Coal production costs - 1,346,697 - 3,119,285 Gross loss - (260,308 ) - (886,581 ) Operating expenses: General and administrative 500,340 1,350,516 752,610 1,377,698 Loss from operations (500,340 ) (1,610,824 ) (752,610 ) (2,264,279 ) Other income (expenses): Equity loss in equity investee (9,721 ) - (285,366 ) - Interest income - - - 147 Interest expense (3,871 ) (189,891 ) (3,871 ) (276,846 ) Other income - 12,575 - 12,575 Total other expenses (13,592 ) (177,316 ) (289,237 ) (264,124 ) Net Loss $ (513,932 ) $ (1,788,140 ) $ (1,041,847 ) $ (2,528,403 ) Basic and Diluted Loss Per Share $ (0.00 ) $ (0.03 ) $ (0.01 ) $ (0.05 ) Basic and Diluted Weighted Shares Outstanding 103,443,097 52,945,200 100,065,972 52,945,200 The accompanying notes are an integral part of these financial statements. 4 Table of Contents America West Resources, Inc. and Subsidiary (Formerly Reddi Brake Supply Corp) STATEMENTS OF CASH FLOWS (Unaudited) SixMonths Ended June 30, 2008 2007 Cash Flows from Operating Activities: Net Loss $ (1,041,847 ) $ (2,528,403 ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Depreciation and amortization 2,172 656,024 Bad debt expense ─ 143,702 Share based compensation 57,417 ─ Loss in subsidiary accounted for using equity method 285,366 ─ Changes in current assets and liabilities: Accounts receivable ─ (50,046 ) Accounts receivable – related party ─ 79,107 Supplies ─ 242,600 Accounts payable 19,533 840,239 Other payables and accrued expenses 141,699 857,111 Net Cash Provided by (Used in) Operating Activities (535,660 ) 240,334 Cash Flows from Investing Activities: Capital expenditures ─ (2,522,585 ) Advance royalty payments made (190,000 ) ─ Investment in equity investee (1,650,050 ) ─ Net Cash Used in Investing Activities (1,840,050 ) (2,522,585 ) Cash Flows from Financing Activities: Proceeds from shareholder loan 250,000 1,335,000 Net borrowings on revolving credit ─ 399,931 Proceeds from issuance of common stock, net 1,739,450 ─ Proceeds from capital contributions ─ 849,191 Payments on long-term debt ─ (301,871 ) Net Cash Provided by Financing Activities 1,989,450 2,282,251 NetDecrease in Cash and Cash Equivalents (386,260 ) ─ Cash and Cash Equivalents at Beginning of Period 500,000 25 Cash and Cash Equivalents at End of Period $ 113,740 $ 25 Supplemental Information Cash paid for interest $ ─ $ ─ Noncash Investing and Financing Activities Share issuance cost accrued $ 19,725 $ ─ Debt discount due to shares issued with debt 107,955 ─ The accompanying notes are an integral part of these financial statements. 5 Table of Contents America West Resources, Inc. and Subsidiary (Formerly Reddi Brake Supply Corp) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited interim financial statements as of June 30, 2008, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in 2007’s Annual Report filed with the SEC on Form 10-KSB/A on April 29, 2008.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in the Form 10-KSB/A on April 29, 2008 have been omitted. On March 17, 2008, America West changed its name from “Reddi Brake Supply Corp” to “America West Resources, Inc.”. On August 10, 2007, America West acquired Hidden Splendor Resources, Inc., a coal mining company located in Helper, Utah. Hidden Splendor operates a coal mine that covers approximately 1,288 acres. Daily coal production is delivered to a coal brokerage company at the mine site. Per the acquisition agreement,America West acquired100% of Hidden Splendor in exchange for 52,945,200 common shares, which shares represented 90% of America West’s common stock outstanding after the transaction. The transaction was treated as a reverse merger and Hidden Splendorwas treated as the accounting acquirer. The transaction is accounting for as the recapitalization of Hidden Splendor.Upon completion of the transaction, Hidden Splendor became a wholly-owned subsidiary of America West. On October 15, 2007, Hidden Splendor filed a Chapter 11 Petition in the United States Bankruptcy Court for the District of Nevada as a debtor in possession.Hidden Splendor’s operations have continued since the petition was filed and it intends to continue to operate its business.Due to the bankruptcy of Hidden Splendor, America West’s control over Hidden Splendor is considered compromised for financial reporting purposes.As a result, America West deconsolidated its investment in Hidden Splendor as of October 15, 2007. NOTE 2– GOING CONCERN As shown in the accompanying financial statements, America West incurred net losses of $1,041,847 for the six months ended June 30, 2008, and had a working capital deficit of $296,044 as of June 30, 2008.Furthermore, its wholly owned subsidiary Hidden Splendor filed for Chapter 11 reorganization in October 2007. These conditions raise substantial doubt as to America West’s ability to continue as a going concern.Management is attempting to raise additional capital through sales of stock and enhance the operations of Hidden Splendor to achieve cash-positive operations.The financial statements do not include any adjustments that might be necessary if America West is unable to continue as a going concern. NOTE3–
